ITEMID: 001-75747
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: YEREMENKO v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Ms Lyubov Grigoryevna Yeremenko, is a Russian national who was born in 1949 and lives in Taganrog. She was represented before the Court by Ms I. Trofimova, a lawyer practising in Taganrog. The Russian Government (“the Government”) were represented by Mr P. Laptev, the Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant moved from Chechnya to the Rostov Region due to military hostilities in Chechnya. She left her flat and other property in Chechnya.
In December 1999 the Rostov Regional administration approved payment of compensation for the lost housing. The compensation was paid to the applicant in March 2001.
The applicant considered that the value of the compensation had significantly decreased because it had taken the administration almost two years to pay it. She sued the Ministry of Finance of the Russian Federation for the damage caused by the delay in payment of the compensation.
On 5 August 2002 the Justice of the Peace of the 2nd Circuit of the Leninskiy District of Rostov-on-Don granted the applicant’s action and awarded her 22,268.31 Russian roubles (RUR, approximately 715 euros).
That judgment was upheld on appeal by the Leninskiy District Court of Rostov-on-Don on 13 September 2002 and the applicant sent a writ of execution to the Ministry of Finance on 23 October 2003.
On 25 December 2004 the Ministry of Finance transferred the judgment debt to the applicant’s bank account. However, five days later, the bank returned the sum to the Ministry of Finance because the applicant had closed her account.
On 23 March 2005 the applicant sent a registered letter to the Ministry of Finance informing it of her new bank account. As it follows from the acknowledgment of receipt, the applicant’s letter reached the Ministry of Finance on 4 April 2005.
On 16 August 2005 the judgement debt was paid to the applicant.
In August 2005 the applicant sued the Ministry of Finance for RUR 11,377.85 (approximately EUR 326) as compensation for the damage caused by depreciation of the value of the judgment debt as a result of non-enforcement from July 2002 to July 2005.
On 19 September 2005 the Justice of the Peace of the 2nd Circuit of the Leninskiy District of Rostov-on-Don granted the applicant’s action and awarded her RUR 10,169.71 (approximately EUR 293).
The judgment of 19 September 2005 was not appealed against and became final on 30 September 2005. Three days later the Leninskiy District Court issued the applicant with a writ of execution.
On 11 October 2005 the applicant submitted the writ of execution to the Ministry of Finance and on 24 December 2005 she received the money.
